Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 16 September 2022 is acknowledged. 

Status of the Claims
The status of the claims filed 16 September 2022 is as follows:
	Claims 1-14 are pending.
	Claims 15 and 16 have been withdrawn.
	Claims 1-14 have been hereby examined.

Priority
 	The present application filed on 10 March 2022 claims the benefit of U.S. provisional application number 63/159775 filed on 11 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Parent claim 1 is drawn to a composition comprising honey, a symbiotic fungus and optionally a rooting hormone or substance. Claim 7 states that the composition of claim 1 promotes root cell development. This is an inherent feature of the composition of honey and fungus which fails to further limit the subject matter of the claim upon with it depends. Claim 8 states that the composition of claim 1 promotes root initiation. This is an inherent feature of the composition of honey and fungus which fails to further limit the subject matter of the claim upon with it depends. Claims 9-11 disclose inherent features of the honey itself including a synergy with all-natural ingredients for protecting the cuttings from pathogens and benefits the plant through the antibacterial and anti-fungal properties of the honey, facilitates the infection by the fungi by acting as a carrier and providing growth-promoting carbohydrates. These inherent features of honey fails to further limit the subject matter of the claim upon with it depends. Claim 12 states that the composition of claim 1 simultaneously induces roots in cuttings to produce new plants and infects the new plants with beneficial symbiotic fungi for improving various properties. This is an inherent feature of the composition of honey and fungus which fails to further limit the subject matter of the claim upon with it depends. Claim 13 states that the composition of claim 1 provides beneficial symbiosis that has improved effects on plant growth, increased yields, quality of produce, resistance to disease, resistance to insect pests, toxin levels, resilience to flood and drought, and plant health. This is an inherent feature of the composition of honey and fungus which fails to further limit the subject matter of the claim upon with it depends. Claim 14 states that the composition of claim 1 elevates the plant’s natural ability to resist pathogens and seasonal stressors due to several processes including induced systemic resistance, mycoparasitism, and antibiosis. This is an inherent feature of the composition of honey and fungus which fails to further limit the subject matter of the claim upon with it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cloning and Rooting (2019. 8 natural rooting stimulants for cloning plants in gardening. https://www.gkvks.com/8-natural-rooting-stimulants-for-cloning-plants-in-gardening/), Akello et al (2007. Beauveria bassiana (Balsamo) Vuillemin as an endophyte in tissue culture banana (Musa spp.). Journal of Invertebrate Pathology 96: 34-42) and Anand et al (2019. Agastache honey has superior antifungal activity in comparison with important commercial honeys. Scientific reports 9:18197).

The claims are broadly drawn to a honey-based rooting gel composition for enhancing root growth comprising honey and a symbiotic fungus and optionally further comprising either a plant rooting hormone or natural substance wherein the honey is organic and the symbiotic fungus is Beauveria bassiana or Trichoderma koningii and the composition comprises one unit of honey, one or more units of symbiotic fungi and optionally either one unit of plant rooting hormone or one unit of rooting substance. Claims are further drawn to wherein the optional plant rooting hormone comprises Indole-3-butyric acid (IBA) or willow bark extracts. Claims are drawn to the features of the  honey-based gel composition that promotes root cell development; promotes root initiation; protects the cutting from pathogens; induces cuttings to produce new plants and infects the new plants with beneficial symbiotic fungi; improved effects on plant growth, increased yields, quality of produce, resistance to disease, resistance to insect pests, toxin level, resilience to flood and drought, and plant health; and elevates the plant’s natural ability to resist pathogens and seasonal stressors due to several processing including induced systemic resistance, mycoparasitism and antibiosis. 
Claim Interpretation: In claim 1, the recitation “optionally” indicates that the rooting hormone or natural rooting substance may or may not be included. Claims 5 and 6 recited that the optional components are either IBA or willow bark extracts. For example, claim 5 encompasses a honey-based rooting gel composition comprising honey and a symbiotic fungus and optionally IBA or a naturally rooting substance. Claim 6 encompasses a honey-based rooting gel composition comprising honey and a symbiotic fungus and optionally a plant hormone or a willow bark extract. 

Cloning and Rooting teaches using honey as a rooting stimulant for plant cuttings [entire document]. Cloning and Rooting teaches that honey has antiseptic and anti-fungal properties that help the cuttings remain healthy and strong. [page 3-4. Honey]. Cloning and Rooting teach using “pure honey” because it has more beneficial effect than processed bottle honey (which reads on organic honey) [page 3, 4. Honey]. Cloning and Rooting teach that willow bark contains two important compounds salicin and Indole butyric acid (IBA) and that IBA is a plant hormone that stimulates root growth [page 2, 5. Willow Bark].  Cloning and Rooting further teach that to make a more powerful and potent rooting agent a mixture of one or more of the listed components can be made [page 3, para. 5]. Cloning and Rooting suggest “For example: willow tea+honey or Cinnamon+Honey or Aloe vera gel+Honey and so on…” [page 3, para. 6].

Cloning and Rooting does not teach combining the honey with a symbiotic fungus.

Akello et al teach inoculating Musa with Beauveria bassiana [entire document]. Akello et al teach that Beauveria bassiana is considered a virulent pathogen against the banana weevil Cosmopolities sordidus [abstract]. Akello et al teaches that B. bassiana can form endophytic associations and provide protection against agriculture pests [pg. 35, lf. col., para 3]. Akello et al found that dipping plants in a conidial suspension achieved the highest colonization with no negative effect on plant growth or survival [Abstract; Fig. 1pg. 39, rt col. para. 1]. Akello et al found that plant height, leaf length and width, and fresh and dry shoot weight of plants dipped in a conidial suspension were significantly higher than those of plants injected with a conidial suspension [page 39, rt col. para. 1; Table 1]. Akello et al found that dipping plants in a conidial suspension was the best method for delivery of B. bassiana into tissue culture banana plants, since colonization was highest and no adverse plant effects were noted. 

Anand et al teach the antifungal activity of different honeys against a number of fungal dermatophytes and C. albicans. Anand et al found that the antimicrobial activity of honey is chiefly due to hydrogen peroxide, the osmotic effect, pH and various phenolic compounds [page 1, para. 2] and that the volatile compound profile of any honey is specific to the plant species and geographical origin of the honey [page 1, para. 3]. Anand et al teach that honey with potent antibacterial activity may not necessarily have antifungal activity, for instance: Manuka honey has good antibacterial activity but weak antifungal activity against C. albicans and dermatophytes [page 2, para. 3]. 

It would have been obvious at the time the invention was made to combine the teaching of Cloning and Rooting, Akello et al and Anand et al  to make a rooting gel composition comprised of honey and a symbiotic fungus. Cloning and Rooting teach the benefits of using honey as a root stimulant with antiseptic and anti-fungal properties. Cloning and Rooting further suggest combining honey with other agents. Akello et al teach that the symbiotic fungus, Beauveria bassiana, is a virulent pathogen against the banana weevil Cosmopolities sordidus and that B. bassiana can form endophytic associations and provide protection against agricultural pests. Akello et al teach that dipping plants in a conidial suspension achieved the highest colonization and that plant height, leaf length and width, and fresh and dry shoot weight was significantly higher than those plants injected with the conidial suspension. Furthermore, although it is well known in the art and taught by Cloning and Rooting that honey has antifungal properties, Anand et al teach that different honeys have different antibacterial and antifungal activities. Anand et al teach that Manuka honey has good antibacterial activity but weak antifungal activity. Therefore, it would be obvious to choose Manuka honey in the honey-based rooting gel composition with a symbiotic fungus. One would have been motivated to combine Manuka honey with a symbiotic fungus to stimulate root formation and colonize and protect the plant against agricultural pests. One would have had a reasonable expectation of success given that honey is well known in the art and taught by Cloning and Rooting to stimulate roots to produce clones. Furthermore, including a symbiotic fungus in the honey would provide protections against agricultural pests as taught by Anand et al. 

Although Cloning and Rooting, Akello et al and Anand et al do not teach the composition comprises one unit of honey, one or more units of symbiotic fungi, and optionally, either one unit of plant rooting hormone or one unit of natural rooting substance, one skilled in the art at the time the invention was made would have been motivated to use such a combination of ingredients as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as units of ingredients is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular units of ingredients is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. 
Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (see MPEP 2144.05).

The honey-based rooting gel composition comprising honey and a symbiotic fungus as taught by Cloning and Rooting, Akello et al and Anand et al would inherently promote root cell development, root initiation and simultaneously induce roots in cuttings to produce new plants and infect the new plants with beneficial symbiotic fungi for improving various properties of the growing plants. The honey in the honey-based rooting gel composition would inherently provide a synergy with all-natural ingredients for protecting the cuttings from pathogens and benefits the plant through the antibacterial and anti-fungal properties of the honey and facilitate the infection of the new plant by beneficial fungi by acting as a carrier for the fungal spores.  The beneficial symbiosis in the honey-based rooting gel composition comprising honey and a symbiotic fungus would inherently have improved effects on plant growth, increased yields, quality of produce, resistance to disease, resistance to insect pest, toxin level, resilience to flood and drought, and plant health. The beneficial symbiosis in the honey-based rooting gel composition comprising honey and a symbiotic fungus would also inherently elevates the plant’s natural ability to resist pathogens and seasonal stressors due to several processes including induced systemic resistance, mycoparasitism, and antibiosis. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/
Primary Examiner, Art Unit 1661